Citation Nr: 0619995	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-38 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a November 1, 1971, rating decision that denied 
entitlement to service connection for paranoid type 
schizophrenia contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied the 
veteran's claim for service connection for paranoid type 
schizophrenia; notice of the decision was sent to the 
veteran's address of record, but a notice of disagreement was 
not received.

2.  The record does not show that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision that denied service 
connection for paranoid type schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. 
§§ 20.302, 20.1103 (2005).

2.  The November 1971 rating decision did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1, 1971, rating decision, the RO denied 
entitlement to service connection for paranoid type 
schizophrenia.  The veteran was notified of this 
determination and of his appellate rights by letter dated 
November 8, 1971, and he did not appeal.  Accordingly, the 
November 1971 determination by the RO is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2005).

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended. 38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has determined that the Veterans 
Claims Assistance Act of 2000 (VCAA) has no applicability to 
cases involving CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  Therefore, the notice and development provisions 
of the VCAA do not apply to claims based on CUE.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell at 314.

In its November 1971 rating decision, the RO denied service 
connection for paranoid type schizophrenia.  The RO denied 
this claim because the claims file contained no record of 
treatment or observation for a chronic neuropsychiatric 
condition during or within one year of separation from 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1971).  
Relevant evidence in the veteran's claims file included his 
service medical records (SMRs) and a September 1971 treatment 
record from the VA Hospital in Fort Lyon, Colorado, showing 
admission for treatment or observation for suspected 
schizophrenia, paranoid type.  

The veteran has offered two reasons why he believes the 
November 1971 rating decision should be reversed on the basis 
of CUE.  First, the veteran contends VA erred as a matter of 
law, when prior to denying his claim, it failed to assist him 
in obtaining private medical records identified by the 
veteran.  Second, the veteran believes VA erred in failing to 
apply 38 C.F.R. § 3.303(d) (1971) to the facts as known in 
November 1971; this regulation permits service connection in 
certain circumstances in which a disease was not diagnosed 
until after service.  For the reasons listed below, however, 
neither of these contentions justifies a reversal based on 
CUE.

The veteran argues CUE based on VA's failure to assist in the 
procurement of private medical records.  He contends that 
these records show treatment for a nervous condition 
beginning two months after discharge.  However, failure of VA 
in the duty to assist cannot form the basis of a CUE 
reversal.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting 
that "[i]t is difficult to see how either failure in 'duty 
to assist' or failure to give reasons or bases could ever be 
CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir 2002) (holding that a 
breach of a duty to assist cannot constitute CUE and that 
"grave procedural error" does not render a decision of VA 
non-final).  

The veteran's second contention is that the RO failed to 
correctly apply 38 C.F.R. § 3.303(d) (1971) to the facts of 
record at the time of the rating decision.  According to this 
regulation, 

"[s]ervice connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and Veterans Administration regulations 
implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid." 38 C.F.R. § 3.303(d) 
(1971).

Even though the SMRs do not diagnose paranoid type 
schizophrenia, the veteran states that the record contains no 
contradictory evidence demonstrating the veteran's 
psychiatric disorder was not related to service.  He contends 
that proper application of § 3.303(d) establishes the in-
service incurrence of his disability and is, therefore, a 
proper justification for CUE.  The Board concludes, however, 
that 
§ 3.303(d) provides an inapplicable basis on which to grant 
CUE.  

In relevant part, § 3.303(d) requires that the disease at 
issue actually be diagnosed after discharge.  Evidence on 
file at the time of the rating decision does not diagnose 
paranoid type schizophrenia.  The September 1971 hospital 
report specifically reads, "diagnostic impression: 
schizophrenia, paranoid type" and "[d]iagnosis not 
established; suspected: Schizophrenia, paranoid type" 
(emphasis added).  Without an established post-service 
diagnosis of paranoid type schizophrenia on record at the 
time of the November 1971 rating decision, the Board cannot 
conclude that the RO erred in applying section 3.303(d) in 
1971.  Moreover, there was no evidence in service of 
schizophrenia and no evidence at the time of the November 
1971 rating decision showing that schizophrenia, if any, had 
its onset in service or was otherwise related to a disease or 
injury in service.  The absence of such evidence may have 
weighed heavily in the RO's denial of the claim in 1971.  See 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that it 
is generally not a fruitful exercise to speculate regarding 
certain matters in a particular RO decision issued prior to 
February 1, 1990, because before February 1, 1990, when 38 
U.S.C. § 5104(b) was added to the law to require ROs to 
specify the evidence considered and the reasons for 
disposition such RO decisions routinely lacked such 
specificity).  Therefore, the Board cannot grant CUE on the 
basis that the RO incorrectly applied section 3.303(d).  

Concerning this, the Board notes that the veteran does not 
allege that any correct facts, which had already been 
submitted as evidence, were not considered by the adjudicator 
in the November 1971 denial.  Therefore, any reconsideration 
of evidence pursuant to § 3.303(d) quickly becomes an 
exercise in reweighing the previously considered evidence of 
record and does not produce a conclusion on which reasonable 
minds cannot differ.  

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the 
November 1, 1971, decision.  There is simply no indication 
that the RO did not properly consider all evidence before it 
in November 1971 or that it failed to correctly apply the 
appropriate laws and regulations to the veteran's claim.  
Therefore, the veteran has not demonstrated clear and 
unmistakable error, and his motion for revision must be 
denied.  


ORDER

The motion for revision of the November 1, 1971, rating 
decision on the grounds of clear and unmistakable error is 
denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


